Title: To Benjamin Franklin from Joseph Chew, 24 January 1766
From: 
To: 



My dear Sir
New London 24th Janry 1766
Since I wrote to you last this Colony has Rather increased in the Confusion and distraction of the times then otherways. Meetings have been Called by the Populace &c. where the most Ext[raordina]ry Votes have Passed and our friend Ingersoll has been more then humbled. He has been so intimidated as to give up his Letters publick and Private—almost Every moderate Man has been found fault with—this Spirit has Prevaled more on the Eastern than on the western side of the River owing in my Opinion to our Near Neighbourhood of the good and Sanctified People of the Massachussets Bay. I have on many Accounts Endeavourd to keep my self as Clear of these disputes as Possible—and altho’ I have in the most modest manner disaproved of the Stamp act yet because I do not joyn in the Extreem Methods which have been taken I am Looked upon with a Jealous Eye and Rather Esteem’d as a friend to those measures I would by Every Humble Remonstrance try to get Clear of. You will know that in New York Matters have been Carryed to the greatest lenghths so far as to Burn the Stamp Papers. By the Pacquet which arrived [illegible] Sundays agoe a Circular letter from Mr. Conway Secretary of State is Come over; that to the Governor of Rhode Island I have seen. Tis Couched in the Strongest Termes you Can Conceive and telling the Governor that his Majesty Can in no way Suffer his own dignity and the authority of the British Parliament to be Trampled upon—and Exorts him and all his Majestys Servants to Represent to the people the dreadfull Consequences that must inevitably attend the Forceable opposition to an Act of the British Legislature—and directs them to Call upon General Gage and Lord Colvile Commanders of his Majestys Naval and Land Forces in case Force is Necessary to maintain order and good Government. As Very few have seen these Letters I Cannot tell you what impression they will make on the Minds of the People. But do assure you I tremble for the Consequences that may attend this matter—good God what a Situation is this unhappy Country in and how have the People been Raised to a Pitch of Inthusiasm by bringing themselves to believe that they are able to withstand the Force of great Britain. It will give me infinite Pleasure to hear from you and what you say will Remain with me alone. My Little Woman and Little Girl are Very well. We often think of you and I am with great Respect and Regard Sir Your Very Obedient Servant
Jos Chew
Benja Franklin Esqr In London


I mentioned to you that the times were Very bad and that I had suffered so much by Bad Debts &c. that I was put to sundry hardships and had met with a Very Poor Return for many Civilitys done at an Expencive Rate for People in New York—that if any thing should offer and you Could procure me a Place in any Department in this or any Other Colony on this side Carolina you would do an infinite Service to one who will on Every Occasion make the most Greatfull Returns. I do assure you I have met with the most Severe misfortunes and disapointments. I am Sure I need not Say more to you and am Confident that if you Can Serve a poor old friend a good Woman and Little Girl that it will give you infinite Pleasure.
I will write to you by the next Pacquet and am once more with wishing you Every good that a Virtuous good Man Merits Dear Sir Your obedient Humble Servant
Jos Chew

